               Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE,                                                Case Number: 2:19-cv-00358

 Plaintiff-,                                              Judge: SANCHEZ

 v.                                                       STATEMENT OF MATERIAL FACTS
                                                          IN SUPPORT OF MOTION FOR
 UNIVERSITY OF THE SCIENCES.                              PARTIAL SUMMARY JUDGMENT

 Defendants-Appellees




        Pursuant to the Court’s Policies and Procedures §II(E)(7), Plaintiff John Doe respectfully

submits this Statement of Material Facts as to which Plaintiff contends there is no genuine issue to be

tried. This Statement pf Material Facts is submitted in support of Plaintiff’s Motion for a Partial

Summary Judgment (Doc#71).

        1.        Plaintiff John Doe was a student at the University of the Sciences (the “University”).

                  (Amended Complaint (Doc#19) ¶3; Affidavit of John Doe (Doc#58-1) ¶2.)

        2.        The University is a private higher educational institution founded in 1821. The

                  University is located in Philadelphia, Pennsylvania and has approximately 1200

                  undergraduate students. (Amended Complaint (Doc#19) ¶4.)

        3.        The University receives federal funding. (Amended Complaint (Doc#19) ¶83.)

        4.        Doe is a North Carolina resident who was an undergraduate student at the University.

                  He paid his tuition, attended classes, and had a more than respectable 3.29 GPA. Doe

                  had completed 3½ semesters towards a degree in Biomedical Sciences before he was

                  expelled.     (Amended Complaint (Doc#19) ¶3; Affidavit of John Doe (Doc#58-1)

                  ¶2.)
                                                    1
      Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 2 of 6




5.       The University adopted a Sexual Misconduct Policy (the “Policy”). (Sexual Misconduct

         Policy Definitions, Process and Procedures, Amended Complaint (Doc#19) Ex. A.)

6.       The Policy provides that a “person who wants to engage in a specific sexual activity is

         responsible for obtaining consent for that activity.” (Amended Complaint (Doc#19)

         Ex. A §2.1.1.)

7.       The obligations of the University are triggered by a Report, which is defined as

         “notifying the Title IX Coordinator or other Responsible Employee of” possible

         misconduct. (Amended Complaint (Doc#19) Ex. A §2.3.1.)

8.       Following a Report, the University’s Title IX Coordinator is required to meet with the

         accused student in order to provide “written notification of the allegations,” as well as

         information about the Policy. (Amended Complaint (Doc#19) Ex. A §2.10.1.)

9.       The accused student may have an “advisor” present during all meetings, but the

         advisor may “not speak… at any meeting” or “direct questions to any administrator,

         party or witness in the process (Amended Complaint (Doc#19) Ex. A §2.14.2.)

10.      The Title IX Coordinator assigns an investigator; this investigator makes “findings of

         fact, applying a preponderance of the evidence standard (i.e., more likely than not),

         and determine[s] based on those findings of fact whether a violation of this policy

         occurred. (Amended Complaint (Doc#19) Ex. A §2.10.2.) The investigator may

         conduct interviews of the alleged victim, the accused student, and “witnesses provided

         by both the complainant and respondent.” (Amended Complaint (Doc#19) Ex. A

         §§2.10.4-2.10.7.)

11.      The purpose of the interviews is to “gather and assess information about the

         incident(s) at issue” and is “not to solicit general information about either party’s

         character.” (Amended Complaint (Doc#19) Ex. A §2.10.5.)

                                            2
      Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 3 of 6




12.      The accused student is never given an opportunity to question his accuser. Instead, a

         draft investigative report is provided to the parties. The alleged victim and the accused

         student may review “preliminary factual findings” and “submit a written response to

         the investigator.” (Amended Complaint (Doc#19) Ex. A §2.10.5.)

13.      The Student Handbook (which sets forth the University’s rules and is a contract)

         guarantees certain rights to students accused of sexual misconduct. The Student

         Handbook provides that the Policy “serves to demonstrate the University’s

         commitment to… engaging in investigative inquiry and resolution of reports that are

         adequate, reliable, impartial, prompt, fair and equitable.”        (Amended Complaint

         (Doc#19) Ex. B at 37.)

14.      A number of the University’ policies require the school to provide a fundamentally fair

         system. The University’s Student Handbook, provides: “Procedures and rights in

         student conduct procedures are conducted with fairness to all…” A policy statement

         attached to the Handbook, states that the University is committed to “engaging in

         investigative inquiry and resolution of reports that are adequate, reliable, impartial,

         prompt, fair and equitable.” (Amended Complaint (Doc#19) Exhibits A, B; Affidavit

         of John Doe (Doc#58-1) ¶3.)

15.      The Handbook summarizes the University’s obligations to provide a fair hearing

         process even if the formal rules of courts are not utilized:

                 Students should be aware that the student conduct process is quite
                 different from criminal and civil court proceedings. Procedures and rights
                 in student conduct procedures are conducted with fairness to all, but do not
                 include all of the same protections afforded by the courts. Due
                 process, as defined within these procedures, assures written notice and
                 the opportunity for a hearing before an objective decision-maker. No
                 student will be found in violation of a University policy without
                 information showing that it is more likely than not that, a policy
                 violation occurred. Any sanctions will be proportionate to the severity
                 of the violation and to the cumulative conduct history of the student.
                                             3
      Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 4 of 6




         (Amended Complaint (Doc#19) Ex. B at 49 (emphasis supplied).)

16.      If the investigator determines that a violation has occurred, sanctions are determined

         by a 3-person panel of faculty and staff. (Amended Complaint (Doc#19) Ex. A

         §2.11.2.)

17.      An appeal is available, but is limited to certain situations, such as a “substantive

         violation of the procedures” which “is likely to have the effect of changing the

         outcome,” new evidence, “the decision regarding responsibility was in error,” or “the

         sanctions are not commensurate with the violation.” (Amended Complaint (Doc#19)

         Ex. A §2.15.1.)

18.      Doe was accused of sexual misconduct following sexual encounters with two female

         students at the University, identified as Jane Roe 1 (“Roe 1”) and Jane Roe 2 (“Roe

         2”). The University retained an attorney to conduct a single inquiry into both of the

         allegations against Doe. (Amended Complaint (Doc#19) ¶59.)

19.      Doe was provided with notice of an investigation, but was not provided details of the

         allegations against him. (Amended Complaint (Doc#19) ¶50.)

20.      Doe was unprepared to answer some of the questions from the investigator due to the

         passage of time between the sexual encounters and the filing of the complaints.

         (Amended Complaint (Doc#19) ¶63(g.)

21.      The investigator sought and received impermissible character evidence about Doe,

         declined to interview witnesses with information helpful to Doe, and disregarded

         witness statements that tended to exonerate Doe. (Amended Complaint (Doc#19)

         ¶¶63(a)-63(c).)

22.      The investigator considered character evidence from other female students about Doe.

         (Amended Complaint (Doc#19) ¶65(b.)

                                           4
      Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 5 of 6




23.      The investigator failed to confront Roe 1 and Roe 2 about inconsistencies in their

         statements and disregarded the testimony of several witnesses who provided evidence

         contrary to the statements of Roe 1 and Roe 2. (See e.g. Amended Complaint (Doc#19)

         ¶¶63(c), 65(d).)

24.      The investigation was completed on November 13, 2018. (Amended Complaint

         (Doc#19) ¶66.)

25.      The investigator concluded that Doe had engaged in sexual misconduct with Roe 1 by

         engaging in sexual intercourse without affirmative consent. (Amended Complaint

         (Doc#19) ¶68.)

26.      The investigator concluded that Doe had engaged in sexual misconduct with Roe 2 by

         engaging in sexual intercourse when Roe 2 was incapacitated due to alcohol

         consumption. (Amended Complaint (Doc#19) ¶69.)

27.      Doe was not provided with a real, live, and adversarial hearing and the opportunity for

         to cross-examine witnesses — including his accusers. (Doe Affidavit (Doc#58-1) ¶4.)

28.      Doe was expelled from the University. (Amended Complaint (Doc#19) ¶75, JA106.)

29.      Doe’s appeals were denied. (Amended Complaint (Doc#19) ¶78.)

30.      Doe was not permitted the opportunity for a hearing before an objective decision-

         maker. (Doe Affidavit (Doc#58-1) ¶4.)

31.      Doe has suffered substantial injury, damage, and loss. This loss includes diminished

         earnings capacity, lost career and business opportunities, litigation expenses including

         attorney fees, loss of reputation, humiliation, embarrassment, inconvenience, mental

         and emotional anguish and distress. (Doe Affidavit (Doc#58-1) ¶4; Supplemental

         Doe Affidavit. (Doc#73) ¶9.)




                                            5
             Case 2:19-cv-00358-JS Document 81 Filed 09/03/20 Page 6 of 6




       32.      The discipline imposed by the University has denied Doe the benefits of education at

                his chosen school. The discipline has damaged his academic and professional

                reputations and has affected his ability to enroll at other institutions of higher

                education and to pursue a career. In addition to a tarnished disciplinary record, he also

                faces the stigma of being labeled ‘responsible’ for engaging in sexual misconduct. The

                stigma related to a finding of responsibility for sexual misconduct will make it difficult,

                if not impossible, for Doe to successfully apply to another school. (Doe Affidavit

                (Doc#58-1) ¶5; Supplemental Doe Affidavit. (Doc#73) ¶9.)


                                                         Respectfully submitted,

                                                                 /s/ Joshua A. Engel
                                                         Riley H. Ross III
                                                         MINCEY FITZPATRICK ROSS, LLC
                                                         Two Penn Center
                                                         1500 JFK Blvd., Suite 1525
                                                         Philadelphia, PA 19102

                                                         Joshua Adam Engel (OH 0075769)
                                                                 Pro hac vice
                                                         ENGEL AND MARTIN, LLC
                                                         4660 Duke Drive, Ste. 101
                                                         Mason, OH 45040
                                                         (513) 445-9600
                                                         (513) 492-8989 (Fax)
                                                         engel@engelandmartin.com



                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via the ECF System this
September 3, 2020 upon all counsel of record.

                                                                /s/ Joshua Engel
                                                         Joshua Engel




                                                    6
